MEMORANDUM OPINION
                                         No. 04-09-00716-CV

                                   IN THE MATTER OF C.A.W.

                     From the 386th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-JUV-00999
                              Honorable Laura Parker, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 1, 2010

AFFIRMED

           C.A.W., a juvenile, pled true to an original petition alleging delinquent conduct in a

juvenile case and was placed on probation for a period of eighteen months in the custody of the

Chief Juvenile Probation Officer of Bexar County for the purpose of placement outside the

home. C.A.W. filed a timely notice of appeal.

           C.A.W.’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he asserts there are no meritorious issues to raise on appeal. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); In re D.A.S., 973
S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (holding that Anders procedure applies to

juvenile proceedings). Counsel states he has provided the juvenile and his guardian copies of the
                                                                                 04-09-00716-CV


brief and motion to withdraw and informed them of the juvenile’s right to review the record and

file his own brief. See In re A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.—San Antonio 1998, no

pet.); Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). No pro se brief has

been filed.

       We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols, 954 S.W.2d at 85-86; Bruns, 924 S.W.2d at 177 n.1.



                                                Karen Angelini, Justice




                                              -2-